Case 19-20963        Doc 16     Filed 05/03/19      Entered 05/03/19 10:07:15         Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF UTAH
                                   CENTRAL DIVISION

In re:                                                      Case No. 19-20963
         ROBERT WAYNE WILL II

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Lon A Jenkins, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/21/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/09/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 2.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 19-20963      Doc 16     Filed 05/03/19       Entered 05/03/19 10:07:15             Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor                    $0.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                        $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $0.00
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                      $0.00
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $0.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                       Claim       Claim         Claim        Principal       Int.
 Name                                 Class   Scheduled    Asserted      Allowed         Paid          Paid
 AMERICA FIRST CREDIT UNION       Unsecured           NA      8,462.48      8,462.48           0.00        0.00
 INTERMOUNTAIN HEALTH CARE        Unsecured           NA      9,984.81      9,984.81           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS, LLC   Unsecured           NA        316.25        316.25           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS, LLC   Unsecured           NA        506.50        506.50           0.00        0.00
 PACIFICORP DBA ROCKY MOUNTAIN    Unsecured           NA        943.54        943.54           0.00        0.00
 QUANTUM3 GROUP                   Unsecured           NA        474.38        474.38           0.00        0.00
 RC WILLEY FINANCIAL SERVICES     Unsecured           NA      1,205.66      1,205.66           0.00        0.00
 UTAH STATE TAX COMMISSION        Secured             NA      2,763.69      2,763.69           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 19-20963        Doc 16      Filed 05/03/19      Entered 05/03/19 10:07:15             Desc    Page 3
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                  $2,763.69                $0.00            $0.00
 TOTAL SECURED:                                           $2,763.69                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,893.62                $0.00            $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By: /s/ Lon A Jenkins
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
Case 19-20963      Doc 16     Filed 05/03/19     Entered 05/03/19 10:07:15          Desc   Page 4
                                               of 4



                                                                              19-20963
                                 CERTIFICATE OF MAILING

    The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Final
Report and Account was served upon all persons entitled to receive notice in this case via ECF
notification or by U.S. Mail to the following parties on May 03, 2019:


ROBERT WAYNE WILL II, 12062 CATTAIL CIRCLE, DRAPER, UT 84020



                                                 /s/ Office of Chapter 13 Trustee




UST Form 101-13-FR-S (9/1/2009)
